Lewis, J.
1. Where premises are abandoned by a tenant, the fact that the landlord allows other parties to occupy them temporarily without rent does not, without more, necessarily work a rescission of the contract of rental. Way v. Myers, 64 Ga. 760.
2. The evidence was conflicting, hut was sufficient to sustain the verdict.

Judgment affirmed.


All the Justices concurring.

Distress warrant. Before Judge Butt. Macon superior court. January 8, 1901.
A. T. Harper and DuPree & Harrison, for plaintiff in error.
Greer & Felton, contra.